Title: To John Adams from Elkanah Watson, 26 December 1822
From: Watson, Elkanah
To: Adams, John


				
					My dear Sir
					Albany. 26 Decr 1822
				
				It was Not my intention to have troubled you again very soon—but an incident has occured  which has made it necessary. The day after I wrote my last letter to you, requesting permission to publish yr. letter The Honbl Secy. Yates called on me & requested I wou’d submit yr. letter to immediate publication, inasmuch as he had taken the liberty to publish yours (to appear the insuing day) to him. Several other gentlemen making the like request I did not wait your appology approbation for wch. perhaps an appology May be proper.You These letters have so compleatly gained the hearts of our dutchmen I am persuaded If they are half disposed to deify your name. I trust by this You have read my Coll Troups pamphlet in vindication of my Canal rights, in doing which I have had to battle with Clinton in News papers—pamphlets &c. for two years—but altho’ his Scurrilous, & billingsgate pen, has been dip’d in gaul to distroy me & my fair fame—yet I am solaced & gratified to find I have prostrated him in the dust at the tribunal of public opinion friend or foe—I cannot express’d to you Sir, how much I Shall be gratified, to in recieving your full opinion of Collo Troups pamphlet—how far he has Succeeded in his argument as well as respects my rights, as Clinton’s wrongs—as appears in the  supplement finding himself beat off the Canal, ground  effectually loosened his hold in his political Standing & brought him into the rank of a Citizen he has recently in the most shameless Manner attempted to rob me of my rights in refference to the institution of the Agricultural Societies, where as I can prove in a Court of justice (by the single testimony of Chief Justice Spencer)—that t it was me a’lone who prompted him to Notice the Subject in his inaugural Speech—& yet his claims are travelling the minds of the public papers edited by his parasites—& retainers.As you Sir Know full well my eairly & Successful labors in originating, & Sustaining Agl. Societies on the existing System—I shall esteem it a personal favour If you will please to touch that subject in Your letter—in connection with the other as justice may prompt your pen. It is proper I shou’d frankly say—that this letter will hereafter af appear a precious document in my Memoirs, travels book projects & essays & as it will  wish to paste it the original in my co place book, to perpetuate it  for  my family, I Know You will excuse my liberty to Suggest a wish it May be wrote on one Side of large Post paper.I am Dr Sr: / respectfully & affectionately / Your Old & Steady friend
				
					E: Watson
				
				
					 Among other distinguished Characters Your biography will appear in the work alluded to, I hope I have discharged a debt of friendship & Justice—
				
			